DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10915354. This is a statutory double patenting rejection.


Instant application
10915354 Patent
An apparatus comprising: 

an event records memory to store a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user, the event records memory having a plurality of criteria for each event and a criterion value for each criterion and event combination; 

an event manager configured to assess a plurality of criteria for each event by performing an operation on the stored criterion value for each criterion and event combination, to assign a score for each criterion and event combination, to store the scores in the event records memory, to compile the assigned scores to generate a composite score for each event, to order the events based on the respective composite scores, to arrange execution of the events in a sequence from the event ordering by arranging performance of the corresponding transactions at the corresponding remote resources, to determine updated criterion values for at least a portion of the executed events based on aspects of the respective transaction, and to store the updated criterion values in the event records memory in association with the respective criterion and event combination.
An apparatus comprising: 

an event records memory to store a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user, the event records memory having a plurality of criteria for each event and a criterion value for each criterion and event combination; 

an event manager configured to assess a plurality of criteria for each event by performing an operation on the stored criterion value for each criterion and event combination, to assign a score for each criterion and event combination, to store the scores in the event records memory, to compile the assigned scores to generate a composite score for each event, to order the events based on the respective composite scores, to arrange execution of the events in a sequence from the event ordering by arranging performance of the corresponding transactions at the corresponding remote resources, to determine updated criterion values for at least a portion of the executed events based on aspects of the respective transaction, and to store the updated criterion values in the event records memory in association with the respective criterion and event combination.
2. The apparatus of Claim 1, wherein the event manager further comprises a network interface to receive a user request for data from the data cache and wherein the event manager is configured to generate an interrupt in response to the user request to order the events and wherein assessing the criteria for each event is in response to the interrupt.

2. The apparatus of claim 1, wherein the event manager further comprises a network interface to receive a user request for data from the data cache and wherein the event manager is configured to generate an interrupt in response to the user request to order the events and wherein assessing the criteria for each event is in response to the interrupt.
3. The apparatus of Claim 1, wherein assigning a score comprises applying a factor based on an urgency attributed to an associated criterion to the associated criterion value stored in the memory for each respective criterion and event combination.
3. The apparatus of claim 1, wherein assigning a score comprises applying a factor based on an urgency attributed to an associated criterion to the associated criterion value stored in the memory for each respective criterion and event combination.
4. The apparatus of Claim 3, wherein compiling the assigned scores comprises adding the scores after applying the factor.
4. The apparatus of claim 3, wherein compiling the assigned scores comprises adding the scores after applying the factor.
5. A method comprising: storing a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user; assessing a plurality of criteria for each event by performing an operation on a stored criterion value for each criterion and event combination; assigning a score for each criterion and event combination; compiling the assigned scores to generate a composite score for each event; ordering the events based on the respective composite scores; executing the events in a sequence from the event ordering by performing the corresponding transactions at the corresponding remote resources; determining updated criterion values for at least a portion of the executed events based on aspects of the respective transaction; and storing the updated criterion values in the memory in association with the respective criterion and event combination.
5. A method comprising: storing a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user; assessing a plurality of criteria for each event by performing an operation on a stored criterion value for each criterion and event combination; assigning a score for each criterion and event combination; compiling the assigned scores to generate a composite score for each event; ordering the events based on the respective composite scores; executing the events in a sequence from the event ordering by performing the corresponding transactions at the corresponding remote resources; determining updated criterion values for at least a portion of the executed events based on aspects of the respective transaction; and storing the updated criterion values in the memory in association with the respective criterion and event combination.
6. The method of Claim 5, further comprising: determining a transaction value for each executed event; storing the transaction value in a data cache for the user of the respective event; and sending data of the data cache to the respective user in response to a request from the respective user.
6. The method of claim 5, further comprising: determining a transaction value for each executed event; storing the transaction value in a data cache for the user of the respective event; and sending data of the data cache to the respective user in response to a request from the respective user.
7. The method of Claim 5, further comprising: receiving an interrupt to order the events and wherein assessing the criteria for each event is in response to the interrupt.
7. The method of claim 5, further comprising: receiving an interrupt to order the events and wherein assessing the criteria for each event is in response to the interrupt.
8 The method of Claim 7, wherein the interrupt is generated in response to a user request for data from the data cache.
8. The method of claim 7, wherein the interrupt is generated in response to a user request for data from the data cache.
9. The method of Claim 5, wherein assigning a score comprises applying a factor to a criterion value stored in the memory for each respective criterion and event combination.
9. The method of claim 5, wherein assigning a score comprises applying a factor to a criterion value stored in the memory for each respective criterion and event combination.
10. The method of Claim 9, wherein the factor is based on an urgency attributed to the associated criterion.
10. The method of claim 9, wherein the factor is based on an urgency attributed to the associated criterion.
11. The method of Claim 9, wherein compiling the assigned scores comprises adding the scores after applying the factor.
11. The method of claim 9, wherein compiling the assigned scores comprises adding the scores after applying the factor.
12. The method of Claim 5, wherein a criterion value for one of the plurality of criteria is related to a recentness of executing the respective event.
12. The method of claim 5, wherein a criterion value for one of the plurality of criteria is related to a recentness of executing the respective event.
13. The method of Claim 5, wherein a criterion value for one of the plurality of criteria is related to a time of receiving a notification from a resource that the resource data has been updated.
13. The method of claim 5, wherein a criterion value for one of the plurality of criteria is related to a time of receiving a notification from a resource that the resource data has been updated.
14. The method of Claim 5, wherein the transaction is reading a value from the resource.
14. The method of claim 5, wherein the transaction is reading a value from the resource.
15. The method of Claim 5, wherein the transaction is downloading a page from the resource and scraping data from the page.
15. The method of claim 5, wherein the transaction is downloading a page from the resource and scraping data from the page.
16. The method of Claim 5, wherein the transaction is posting data to the resource.
16. The method of claim 5, wherein the transaction is posting data to the resource.
17. The method of Claim 5, wherein the list of events includes a write event and wherein ordering the events comprises ordering the write event as first in the order.
17. The method of claim 5, wherein the list of events includes a write event and wherein ordering the events comprises ordering the write event as first in the order.
18. A computer-readable non-transitory medium having instructions that when operated on by the computer cause the computer to perform operations comprising: storing a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user; assessing a plurality of criteria for each event by performing an operation on a stored criterion value for each criterion and event combination; assigning a score for each criterion and event combination; compiling the assigned scores to generate a composite score for each event; ordering the events based on the respective composite scores; executing the events in a sequence from the event ordering by performing the corresponding transactions at the corresponding remote resources; determining updated criterion values for at least a portion of the executed events based on aspects of the respective transaction; and storing the updated criterion values in the memory in association with the respective criterion and event combination.
18. A computer-readable non-transitory medium having instructions that when operated on by the computer cause the computer to perform operations comprising: storing a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user; assessing a plurality of criteria for each event by performing an operation on a stored criterion value for each criterion and event combination; assigning a score for each criterion and event combination; compiling the assigned scores to generate a composite score for each event; ordering the events based on the respective composite scores; executing the events in a sequence from the event ordering by performing the corresponding transactions at the corresponding remote resources; determining updated criterion values for at least a portion of the executed events based on aspects of the respective transaction; and storing the updated criterion values in the memory in association with the respective criterion and event combination.
19. The medium of Claim 18, the operations further comprising: determining a transaction value for each executed event; storing the transaction value in a data cache for the user of the respective event; and sending data of the data cache to the respective user in response to a request from the respective user.
19. The medium of claim 18, the operations further comprising: determining a transaction value for each executed event; storing the transaction value in a data cache for the user of the respective event; and sending data of the data cache to the respective user in response to a request from the respective user.
20. The medium of Claim 18, wherein assigning a score comprises applying a factor to a criterion value stored in the memory for each respective criterion and event combination.
20. The medium of claim 18, wherein assigning a score comprises applying a factor to a criterion value stored in the memory for each respective criterion and event combination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an event records memory to store a list of events in a memory, each event corresponding to a performance of a transaction at a remote resource for a user, the event records memory having a plurality of criteria for each event and a criterion value for each criterion and event combination; an event manager configured to assess a plurality of criteria for each event by performing an operation on the stored criterion value for each criterion and event combination, to assign a score for each criterion and event combination, to store the scores in the event records memory, to compile the assigned scores to generate a composite score for each event, to order the events based on the respective composite scores, to arrange execution of the events in a sequence from the event ordering by arranging performance of the corresponding transactions at the corresponding remote resources, to determine updated criterion values for at least a portion of the executed events based on aspects of the respective transaction, and to store the updated criterion values in the event records memory in association with the respective criterion and event combination.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, the structure described in the specification does not perform the entire function in the claim, or no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US2016/0253216 teaches: a method for making requests based on criteria. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196